Case 7:19-cv-00391-MFU-RSB Document 51 Filed 07/08/20 Page 1 of 19 Pageid#: 240




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

 CORINTHIAN J. SUBLETT,                              )       Case No. 7:19-CV-391
     Plaintiff                                       )
                                                     )
 v.                                                  )
                                                     )
 HAPPY SMITH, M.D., et al.,                          )       By: Hon. Michael F. Urbanski
     Defendants                                      )       Chief United States District Judge


                                         MEMORANDUM OPINION

         Corinthian Sublett, a Virginia inmate proceeding pro se, filed a complaint pursuant to

 42 U.S.C. § 1983, alleging that defendants Happy Smith, M.D., Benny Mullins, M.D., nurse

 Tina Townsend, warden Carl Mannis, and Virginia Department of Corrections (VDOC)

 Director of Health Services Mark Amonette, M.D., violated his Eighth Amendment

 constitutional right to be free from cruel and unusual punishment by medical deprivation. 1

 Defendants Dr. Smith and Dr. Mullins filed a motion for summary judgment on October 9,

 2019, to which Sublett responded on October 18, 2019. ECF Nos. 31 and 40. Defendants

 Townsend, Mannis, and Amonette filed a motion to dismiss for failure to state a claim on

 October 11, 2019, to which Sublett responded on October 25, 2019. ECF Nos. 37 and 42.

 For the reasons established below, both the motion for summary judgment and the motion to

 dismiss are GRANTED and Sublett’s complaint is DISMISSED.




 1Sublett also sought declaratory judgment under Federal Rule of Civil Procedure 57, “which gives federal
 courts clear authority to declare the rights of parties without granting ‘coercive’ relief such as money damages
 or an injunction.” As the court grants defendants’ motions to dismiss and for summary judgment, Sublett’s
 Rule 57 request is DENIED.
                                                         1
Case 7:19-cv-00391-MFU-RSB Document 51 Filed 07/08/20 Page 2 of 19 Pageid#: 241




         I. Background

         Sublett is incarcerated at Wallens Ridge State Prison (WRSP). Sublett first felt pain in

 his lower back in early November 2016. He immediately requested a doctor’s appointment via

 WRSP’s sick call program and was seen later that month by Dr. Smith. The day after the

 appointment, Dr. Smith ordered an X-ray of Sublett’s back. In December 2016 he reviewed

 the results of the X-ray with Sublett and told Sublett his X-ray indicated “normal, genetically-

 inherited sacralization”2 and prescribed ibuprofen for the pain.

         In January 2017, Dr. Smith further explained sacralization and provided Sublett with a

 copy of his X-ray. In April 2017, Sublett had another appointment with Dr. Smith and

 explained that the ibuprofen was ineffective. Dr. Smith administered a cortisone injection to

 Sublett two days later. At a May 2017 appointment, Sublett said his pain persisted and Dr.

 Smith prescribed Tylenol. At subsequent appointments in November 2017 and March 2018,

 Sublett received Naproxen and Mobic, respectively, to treat his ongoing pain.

         In July 2018, Sublett reviewed the copy of his X-ray report that had been provided to

 him in January 2017. Sublett claims he noticed an irregularity with his L5 vertebrae on the

 report and requested an appointment with the doctor. At his August 2018 appointment,

 Sublett told Dr. Smith that the Mobic was ineffective. Based on Sublett’s review of the X-ray

 report, he requested a magnetic resonance imaging (MRI) scan be performed to understand

 the full extent of his injury. Instead, Dr. Smith requested a computerized tomography (CT)

 scan authorization from VDOC Office of Health Services.


 2Sacralization is a congenital irregularity involving the fusion of vertebrae at the base of the spine to the
 sacrum bone. Sublett asserts none of his known family members suffered from this condition, causing him to
 believe Dr. Smith misdiagnosed him.
                                                       2
Case 7:19-cv-00391-MFU-RSB Document 51 Filed 07/08/20 Page 3 of 19 Pageid#: 242




        In September 2018, the CT scan was authorized and performed at Lonesome Pine

 Hospital in Big Stone Gap, Virginia. The next month, Dr. Smith reviewed the CT scan results

 with Sublett, telling him “there were ‘only signs of arthritis’ . . . and no other anomaly,” and

 continuing the Naproxen prescription. See Am. Compl., ECF No. 29, at ¶22.

        In November 2018, Sublett reviewed a copy of his CT scan while using a medical

 dictionary. According to Sublett, Quasim Ali Rao, M.D., the doctor who read the scan, noted

 a bulging disc and spinal stenosis, and advised considering an MRI for persistent or worsening

 symptoms. See Aff., ECF No. 1-3 at 3 and CT results, ECF No. 1-3 at 9. In the same month,

 Sublett had an appointment with defendant Dr. Mullins. Sublett told Dr. Mullins he continued

 to be in pain, and Dr. Mullins requested an MRI. Sublett believed this MRI request contained

 incomplete information as to the extent of his injury because it did not mention spinal stenosis.

 The MRI request was denied.

        In December 2018, Sublett told Dr. Mullins that the pain in his leg and lower back was

 worsening. Sublett had requested an appointment after he felt a sharp pain surge through his

 lower back, causing him to fall backward and land on his back. In January 2019, Dr. Mullins

 ordered an updated X-ray and also prescribed a muscle rub. See Am. Compl., ECF No. 29, at

 ¶26. The X-ray was done at WRSP three days after this appointment and showed no

 abnormalities. ECF No. 1-3 at 4, 11.

        On January 15, 2019, Sublett filed an informal complaint challenging the denial of the

 MRI. Defendant Townsend reviewed the informal grievance and on January 24, 2019 she

 placed Sublett on the “doctor’s list” for an appointment to review his most recent X-ray. See

 ECF No. 1-2 at 1.


                                                3
Case 7:19-cv-00391-MFU-RSB Document 51 Filed 07/08/20 Page 4 of 19 Pageid#: 243




         In February 2019, Dr. Mullins met with Sublett to discuss the latest X-ray, prescribed

 Tylenol and a muscle rub, and said everything “appeared to be completely normal.” See Am.

 Compl., ECF No. 29, at ¶27. Sublett received a complete copy of his medical records three

 days later.

         In the meantime, on January 29, 2019, Sublett filed a “Regular Grievance” asserting

 that he needed an MRI rather than an X-ray review. ECF No. 1-2 at 2. On February 20, 2019

 Defendant Mannis responded to Sublett’s grievance, telling him that he had been seen on

 February 4, 2019 by the facility physician who determined his plan of care. ECF No. 1-2 at 4.

         On February 21, 2019, Sublett filed a Level II grievance, asserting that he continued to

 suffer back pain. Id. A response to the grievance was issued on March 14, 2019, stating that

 Sublett’s physician would determine the course of his back treatment, including

 recommendations for an MRI of his back. The response noted that he had seen the physician

 on February 4, 2019 and had a follow-up appointment. Id. at 5. Sublett then filed this lawsuit

 on May 24, 2019.

         Liberally construed,3 Sublett’s verified amended complaint alleges that defendants

 violated his Eighth Amendment rights by (i) intentionally failing to disclose the severity of his

 medical condition causing chronic back pain; (ii) refusing to authorize an MRI diagnostic test

 in order to minimize costs incurred by the Commonwealth; (iii) failing to recommend surgery

 and prescribing medication that did nothing to relieve his pain; and (iv) ordering a follow-up

 X-ray that showed no anomaly, in an attempt to cover up earlier evidence of a serious medical



 3Sublett is proceeding pro se and, thus, entitled to a liberal construction of the pleading. See, e.g., Erickson
 v. Pardus, 551 U.S. 89, 94 (2007).
                                                         4
Case 7:19-cv-00391-MFU-RSB Document 51 Filed 07/08/20 Page 5 of 19 Pageid#: 244




 condition. Sublett seeks (i) injunctive relief against defendant Amonette to compel an order

 for an MRI and any necessary corrective surgery to be performed to avoid further injury; (ii)

 compensatory damages in the amount of $55,000 jointly and severally against defendants

 Smith and Mullins; and (iii) punitive damages in the amount of $20,000 each against defendants

 Smith and Mullins, and $10,000 each against defendants Townsend and Mannis.4

         In their motion for summary judgment, defendants Drs. Smith and Mullins argue that

 they did not act with deliberate indifferent toward Sublett’s medical condition. In the motion

 to dismiss, defendants Townsend, Mannis, and Dr. Amonette argue that Sublett failed to

 establish a claim of deliberate indifference to his serious medical needs, they lack personal

 involvement in his medical treatment, and that because supervisory liability is generally

 inapplicable in § 1983 claims, there is no legal basis upon which to hold them responsible.

         II. Applicable Law

         A. Summary Judgment

         Pursuant to Rule 56(a), the court must “grant summary judgment if the movant shows

 that there is no genuine dispute as to any material fact and the movant is entitled to judgment

 as a matter of law.” Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986);

 Glynn v. EDO Corp., 710 F.3d 209, 213 (4th Cir. 2013). When making this determination, the

 court should consider “the pleadings, depositions, answers to interrogatories, and admissions

 on file, together with … [any] affidavits” filed by the parties. Celotex, 477 U.S. at 322. Whether

 a fact is material depends on the relevant substantive law. Anderson v. Liberty Lobby, Inc.,


 4 Sublett concedes that Dr. Amonette did not play a role in the alleged violation of his Eighth Amendment
 right to be free of cruel and unusual punishment. He appears to name Dr. Amonette as a defendant for the
 sole purpose of seeking an injunction ordering Dr. Amonette to provide the specific medical care he seeks.
                                                      5
Case 7:19-cv-00391-MFU-RSB Document 51 Filed 07/08/20 Page 6 of 19 Pageid#: 245




 477 U.S. 242, 248 (1986). “Only disputes over facts that might affect the outcome of the suit

 under the governing law will properly preclude the entry of summary judgment. Factual

 disputes that are irrelevant or unnecessary will not be counted.” Id. (citation omitted).

        The moving party bears the initial burden of demonstrating the absence of a genuine

 issue of material fact. Celotex, 477 U.S. at 323. If that burden has been met, the non-moving

 party must then come forward and establish the specific material facts in dispute to survive

 summary judgment. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87

 (1986). In determining whether a genuine issue of material fact exists, the court views the facts

 and draws all reasonable inferences in the light most favorable to the non-moving party.

 Glynn, 710 F.3d at 213 (citing Bonds v. Leavitt, 629 F.3d 369, 380 (4th Cir. 2011)). Indeed,

 “[i]t is an ‘axiom that in ruling on a motion for summary judgment, the evidence of the

 nonmovant is to be believed, and all justifiable inferences are to be drawn in his favor.’”

 McAirlaids, Inc. v. Kimberly–Clark Corp., 756 F.3d 307, 310 (4th Cir. 2014) (internal alteration

 omitted) (citing Tolan v. Cotton, 134 S. Ct. 1861, 1863 (2014) (per curiam)).

        Moreover, “[c]redibility determinations, the weighing of the evidence, and the drawing

 of legitimate inferences from the facts are jury functions, not those of a judge.” Anderson, 477

 U.S. at 255. The non-moving party must, however, “set forth specific facts that go beyond the

 ‘mere existence of a scintilla of evidence.’” Glynn, 710 F.3d at 213 (quoting Anderson, 477

 U.S. at 252). The nonmoving party must show that “there is sufficient evidence favoring the

 nonmoving party for a jury to return a verdict for that party.” Res. Bankshares Corp. v. St.

 Paul Mercury Ins. Co., 407 F.3d 631, 635 (4th Cir. 2005) (quoting Anderson, 477 U.S. at 249).

 “In other words, to grant summary judgment the [c]ourt must determine that no reasonable


                                                6
Case 7:19-cv-00391-MFU-RSB Document 51 Filed 07/08/20 Page 7 of 19 Pageid#: 246




 jury could find for the nonmoving party on the evidence before it.” Moss v. Parks Corp., 985

 F.2d 736, 738 (4th Cir. 1993) (quoting Perini Corp. v. Perini Constr., Inc., 915 F.2d 121, 124

 (4th Cir. 1990)). Even when facts are not in dispute, the court cannot grant summary judgment

 unless there is “no genuine issue as to the inferences to be drawn from” those facts. World-

 Wide Rights Ltd. P’ship v. Combe Inc., 955 F.2d 242, 244 (4th Cir. 1992).

        B. Liability under 42 U.S.C. § 1983.

        To prevail on a claim for a civil rights violation under 42 U.S.C. § 1983, a plaintiff must

 establish that he has been deprived of a right, privilege, or immunity secured by the

 Constitution or laws of the United States and that the conduct about which he complains was

 committed by a person acting under color of state law. Dowe v. Total Action Against Poverty

 in Roanoke Valley, 145 F.3d 653, 658 (4th Cir. 1998). “Liability will only lie where it is

 affirmatively shown that the official charged acted personally in the deprivation of the

 plaintiff’s rights. The doctrine of respondeat superior has no application under [§ 1983].”

 Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977) (quoting Bennett v. Gravelle, 323

 F.Supp. 203, 214 (D.Md. 1971); See also Monell v. Dep't of Soc. Serv. of City of New York,

 436 U.S. 658 (1978).

        Plaintiffs may seek money damages against defendants for their official actions when

 they are sued in their individual capacities, subject to some exceptions and immunities. Hafer

 v. Melo, 502 U.S. 21, 30-31 (2001). In contrast, claims for money damages brought against

 defendants in their official capacities are not cognizable in § 1983 lawsuits because neither a

 state nor its officials acting in their official capacities are persons for purposes of § 1983. Will

 v. Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989). Thus, a claim brought against a


                                                  7
Case 7:19-cv-00391-MFU-RSB Document 51 Filed 07/08/20 Page 8 of 19 Pageid#: 247




 defendant in his or her official capacity is not considered a suit against the official, but rather

 a suit against the official’s office. Because the Eleventh Amendment prohibits courts from

 entertaining an action against the state, Alabama v. Pugh, 438 U.S. 781, 782 (1978), it also

 prohibits courts from considering claims for damages against defendants in their official

 capacities. Cromer v. Brown, 88 F.3d 1315, 1332 (4th Cir. 1996). Therefore, to the extent

 Sublett seeks compensatory and punitive damages against any defendants in their official

 capacities, his claims are DISMISSED.

        However, a plaintiff may seek prospective injunctive relief against state defendants in

 their official capacities. Will v. Michigan Dept. of State Police, 491 U.S. 58, 71 (1989); Graham

 v. Kentucky, 473 U.S. 159, 167 n. 14 (1985). “To ensure enforcement of federal law . . . the

 Eleventh Amendment permits suits for prospective injunctive relief against state officials

 acting in violation of federal law.” Frew ex rel. Frew v. Hawkins, 540 U.S. 431, 437 (2004).

        C. Eighth Amendment

        “[A] prison official’s deliberate indifference to serious medical needs of prisoners

 constitutes the unnecessary and wanton infliction of pain proscribed by the Eighth

 Amendment.” Scinto v. Stansberry, 841 F.3d 219, 225 (4th Cir. 2016) (quoting Estelle v.

 Gamble, 429 U.S. 97, 104 (1976)). “Prisoners alleging that they have been subjected to

 unconstitutional conditions of confinement must satisfy the Supreme Court’s two-pronged

 test set forth” in Farmer v. Brennan, 511 U.S. 825 (1994). Id.

        Under the first prong, plaintiffs must show that the alleged deprivation was

 “objectively, sufficiently serious.’” Farmer, 511 U.S. at 834. “To be ‘sufficiently serious,’ the

 deprivation must be ‘extreme’—meaning that it poses a ‘serious or significant physical or


                                                 8
Case 7:19-cv-00391-MFU-RSB Document 51 Filed 07/08/20 Page 9 of 19 Pageid#: 248




 emotional injury resulting from the challenged conditions,’ or ‘a substantial risk of such serious

 harm resulting from . . . exposure to the challenged conditions.’” Scinto, 841 F.3d at 225

 (quoting De’Lonta v. Angelone, 330 F.3d 630, 634 (4th Cir. 2003)). In medical needs cases,

 plaintiffs must “demonstrate officials’ deliberate indifference to a ‘serious’ medical need that

 has either ‘been diagnosed by a physician as mandating treatment or . . . is so obvious that

 even a lay person would easily recognize the necessity for a doctor’s attention.’” Id. (quoting

 Iko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008)).

        Under the second “subjective” prong, “plaintiffs must show that prison officials acted

 with a ‘sufficiently culpable state of mind.’” Id. (quoting Farmer, 511 U.S. at 834). “In

 conditions of confinement cases, the requisite state of mind is deliberate indifference.” Id.

 Plaintiffs must show that “the official knew of and disregarded an excessive risk to inmate

 health or safety,” or, in other words, “that the official was aware of facts from which the

 inference could be drawn that a substantial risk of serious harm existed, and . . . drew that

 inference.” Id. Deliberate indifference “lies somewhere between negligence and purpose or

 knowledge: namely, recklessness of the subjective type used in criminal law.” Id. (quoting Brice

 v. Va. Beach Corr. Ctr., 58 F.3d 101, 105 (4th Cir. 1995)).

        Plaintiffs “can meet the subjective knowledge requirement through direct evidence of

 a prison official’s actual knowledge or circumstantial evidence tending to establish such

 knowledge, including evidence ‘that a prison official knew of a substantial risk from the very

 fact that the risk was obvious.’” Id. (quoting Makdessi v. Fields, 789 F.3d 126, 133 (4th Cir.

 2015)). “Similarly, a prison official’s failure to respond to an inmate’s known medical needs

 raises an inference [of] deliberate indifference to those needs.” Id. “However, even officials


                                                 9
Case 7:19-cv-00391-MFU-RSB Document 51 Filed 07/08/20 Page 10 of 19 Pageid#: 249




  who acted with deliberate indifference may be ‘free from liability if they responded reasonably

  to the risk.’” Id. (quoting Farmer, 511 U.S. at 844).

         Under the first prong of the Farmer test, an inmate’s objectively determined, serious

  medical condition may be established by a condition “that has either been diagnosed by a

  physician as mandating treatment or . . . is so obvious that even a lay person would easily

  recognize the necessity for a doctor’s attention.” Goodman v. Runion, 676 F. App’x 156, 159

  (4th Cir. 2017). Arthritis, degenerative disc disease, and chronic pain in the back and leg “raise

  a plausible claim that [plaintiff] had a serious medical condition.” Adams v. Southwest

  Regional Jail Authority, 524 F. App’x 899, *2 (4th Cir. 2013). In this case, Sublett’s medical

  conditions – arthritis, disc bulging and space narrowing, and chronic back and leg pain – are

  diagnosed and nearly identical to those in Adams. Thus, the court finds that Sublett has a

  serious medical condition.

         Turning to the second prong of the Farmer test, the court finds that Sublett cannot

  show that Drs. Smith or Mullins knew of and disregarded an excessive risk to his health and

  safety. Assuming Dr. Smith knew that Sublett has disc space narrowing in his spine but chose

  to treat his pain with medication rather than surgery, “[d]isagreements between an inmate and

  a physician over the inmate’s proper medical care do not state a § 1983 claim unless exceptional

  circumstances are alleged.” Wright v. Collins, 766 F.2d 841, 849 (4th Cir. 1985). Sublett has

  not alleged any exceptional circumstances and his allegation that his medical care was

  inadequate would at most state a claim of medical negligence. Id. Doctors are not liable under

  § 1983 for negligent diagnosis or treatment. Johnson v. Quinones, 145 F.3d 164, 168-69 (4th

  Cir. 1998). “A complaint that a physician has been negligent in diagnosing or treating a medical


                                                 10
Case 7:19-cv-00391-MFU-RSB Document 51 Filed 07/08/20 Page 11 of 19 Pageid#: 250




  condition does not state a valid claim of medical mistreatment under the Eighth Amendment.”

  Estelle, 429 U.S. at 106. Further assuming that Dr. Smith told Sublett that the CT scan showed

  “signs of arthritis” when it also showed a bulging disc and spinal stenosis, failure to disclose

  the findings of the CT scan does not state a claim for deliberate indifference because it does

  not involve the unnecessary and wanton infliction of pain. Scinto, 841 F.3d at 225.

         Regarding Sublett’s allegation that Dr. Mullins attempted to hide the severity of his

  medical condition by not disclosing the entirety of the CT scan report when requesting the

  MRI, the CT report contained the following findings:

         Lumbar vertebral bodies are normal in height and alignment. There is no acute
         fracture or subluxation. No significant disc space narrowing is noted at any level.
         There is a small to moderate bilateral neural foraminal stenosis at L4-5 and L5-
         S1 levels from bulging annulus. Paraspinal soft tissues are unremarkable.

         ECF No. 1-3 at 9 (emphasis added). When Dr. Mullins requested the MRI, he stated

  that Sublett had a history of bulging disc and back pain; lower back pain for the past two years

  without leg numbness or weakness; “sacralization L6 on right,” mild disc space narrowing at

  L5, a normal range of motion and a normal gait. Id. at 10 (emphasis added). Thus, Sublett’s

  allegation that Dr. Mullins attempted to hide the severity of the CT scan report is not

  supported by the record, because he stated that Sublett has a history of a bulging disc and mild

  disc space narrowing, both of which are consistent with the CT scan findings.

         The denial of the MRI was based on the fact that Sublett had good range of motion,

  no neurologic signs or symptoms, and a normal gait. It was recommended that Sublett be

  instructed in range of motion exercises for his back and prescribed Voltaren as an alternative

  pain medication. ECF No. 1-2 at 10. The decision to deny the MRI amounts to no more than



                                                 11
Case 7:19-cv-00391-MFU-RSB Document 51 Filed 07/08/20 Page 12 of 19 Pageid#: 251




  a disagreement about the necessity of an MRI5 and decisions of medical judgment are not

  subject to judicial review. Russell v. Sheffer, 528 F.2d 318, 319 (4th Cir. 1975).

                  [The] question whether an X-ray or additional diagnostic
                  techniques or forms of treatment is indicated is a classic example
                  of a matter for medical judgment. A medical decision not to order
                  an X-ray, or like measures, does not represent cruel and unusual
                  punishment. At most it is medical malpractice, and as such the
                  proper forum is the state court . . . .

  Estelle, 429 U.S. at 107. Nor do inmate preferences in treatment enjoy constitutional

  protection. See Bowring v. Godwin, 551 F.2d 44, 48 (4th Cir. 1977) (finding “the essential

  test” for constitutionally required health treatment “is one of medical necessity and not simply

  that which may be considered merely desirable”). See also Germain v. Shearin, 531 F. App’x

  392, 395 (4th Cir. 2013) (noting that deliberate indifference standard is not satisfied by showing

  negligence or disagreement concerning questions of medical judgment).

          Sublett also argues that Drs. Mullins and Smith were deliberately indifferent to his

  serious medical needs when they failed to recommend surgery and prescribed medication that

  did nothing to relieve his pain. However, during the relevant time period, Sublett received

  continuous treatment including pain relievers and muscle relaxers, a muscle rub, and a

  cortisone injection. ECF No. 29. The record indicates the doctors relied on their medical

  expertise to determine the best course of treatment for Sublett. His objections to his

  physicians’ choice or dosage of medications and failure to recommend corrective surgical

  procedures only represent his preferences, and at most, these preferences amount to “mere




  5Procedures that can help confirm the diagnosis of foraminal stenosis include X-rays, MRIs, CT scans,
  myelograms, and bone scans. https://www.cedars-sinai.edu/Patients/Health-Conditions/Foraminal-
  Stenosis.aspx (last viewed on July 6, 2020).
                                                      12
Case 7:19-cv-00391-MFU-RSB Document 51 Filed 07/08/20 Page 13 of 19 Pageid#: 252




  disagreements” with the physicians, not constitutional claims. Scinto, 841 F.3d at 225. Under

  these circumstances, the conduct of the physicians as alleged by Sublett falls short of deliberate

  indifference. Estelle, 429 U.S. at 106.

         Finally, Sublett alleges that Dr. Mullins ordered a follow-up X-ray that showed no

  anomaly, in an attempt to cover up earlier evidence of a serious medical condition. However,

  the X-ray was interpreted by Derek Urban, M.D., rather than Dr. Mullins, and the report states

  that there was normal alignment without fracture, vertebral body heights were preserved, disc

  spaces and posterior elements were normal, the sacrum and SI joints appeared normal, and

  the visualized paraspinal soft tissues were unremarkable. ECF No. 1-3 at 11. Sublett’s

  allegation that the X-ray was part of a cover-up is conclusory and unsupported by the record.

  In addition, if the report accompanying the X-ray contained mistaken conclusions, the

  improper reading of an X-ray does not rise to the level of deliberate indifference to a serious

  medical need. King v. United States, 536 F. App’x 358, 361 (4th Cir. 2013).

         The court finds that Sublett has failed to state a claim of deliberate indifference to

  serious medical need against either Dr. Smith or Dr. Mullins because none of their actions was

  extreme or posed a serious or significant physical or emotional injury or a substantial risk of

  serious harm resulting from the challenged condition. Scinto, 841 F.3d at 225. Therefore,

  summary judgment is entered for Drs. Smith and Mullins on Sublett’s claims against them.

         D. Motion to Dismiss

         Defendants Townsend, Mannis, and Amonette move for dismissal of Sublett’s claims

  against them. To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),

  a complaint must contain sufficient factual allegations, which, if accepted as true, “‘state a


                                                 13
Case 7:19-cv-00391-MFU-RSB Document 51 Filed 07/08/20 Page 14 of 19 Pageid#: 253




  claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)). Under the plausibility standard, a

  complaint must contain “more than labels and conclusions” or a “formulaic recitation of the

  elements of a cause of action.” Twombly, 550 U.S. at 555. This plausibility standard requires

  a plaintiff to demonstrate more than “a sheer possibility that a defendant has acted unlawfully.”

  Iqbal, 556 U.S. at 678.

         When ruling on a motion to dismiss, the court accepts “the well-pled allegations of the

  complaint as true” and “construe[s] the facts and reasonable inferences derived therefrom in

  the light most favorable to the plaintiff.” Ibarra v. United States, 120 F.3d 472, 474 (4th Cir.

  1997). While the court must accept as true all well-pleaded factual allegations, the same is not

  true for legal conclusions. “Threadbare recitals of the elements of a cause of action, supported

  by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. A court need not accept

  as true “‘legal conclusions, elements of a cause of action, . . . bare assertions devoid of further

  factual enhancement, . . . unwarranted inferences, unreasonable conclusions, or arguments.’”

  Richardson v. Shapiro, 751 F. App’x 346, 348 (4th Cir. 2018) (quoting Nemet Chevrolet, Ltd.

  v. Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th Cir. 2009)) (internal quotation marks

  omitted). Thus, a complaint must present sufficient nonconclusory factual allegations to

  support a reasonable inference that the plaintiff is entitled to relief and the defendant is liable

  for the unlawful act or omission alleged. See Francis v. Giacomelli, 588 F.3d 186, 196-197 (4th

  Cir. 2009) (affirming dismissal of claim that simply stated a legal conclusion with no facts

  supporting the allegation) and King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016) (“Bare




                                                   14
Case 7:19-cv-00391-MFU-RSB Document 51 Filed 07/08/20 Page 15 of 19 Pageid#: 254




  legal conclusions ‘are not entitled to the assumption of truth’ and are insufficient to state a

  claim.”) (quoting Iqbal, 556 U.S. at 679).

         On January 15, 2019, Sublett filed an informal complaint stating that he had suffered

  from back pain for two years and although Dr. Ali Rao had recommended an MRI if his

  symptoms persisted or worsened, his request for an MRI had been denied. Defendant

  Townsend responded to the complaint on January 24, 2019, advising Sublett that he would be

  placed on the “doctor’s list” for review of the X-ray that was done on January 17, 2019.

         On January 29, 2019, Sublett submitted a formal grievance, asserting that he needed an

  MRI and that an X-ray review was not the proper method to fully diagnose the issue of his

  back pain. He complained that his condition was worsening, affected his daily activities,

  including walking and exercise, and had the potential to result in paralysis. He stated that the

  MRI was needed to assess the severity of his back issues. On February 20, 2019, defendant

  Mannis responded that according to Townsend, Sublett was seen on February 4, 2019 by the

  facility physician who determined his plan of care and that his plan of care was reviewed with

  him at that time.

         Sublett alleges that Townsend was deliberately indifferent to his serious medical needs

  when she failed to properly address the issues he raised in his grievances. He avers that

  Townsend had complete access to his medical records and that her response resulted in the

  denial of medical care. Sublett also argues that Mannis was deliberately indifferent to his

  serious medical needs when he relied on Townsend’s “incomplete investigation” to deny

  Sublett’s grievance complaining that his MRI request was denied.




                                                15
Case 7:19-cv-00391-MFU-RSB Document 51 Filed 07/08/20 Page 16 of 19 Pageid#: 255




         To make out a claim of deliberate indifference against these defendants, Sublett must

  show that they knew of and disregarded an excessive risk to his health and safety. Farmer, 511

  U.S. at 834. Generally, administrators are permitted to rely upon the recommendations of state

  physicians when making decisions related to the health of inmates. Miltier v. Beorn, 896 F.2d

  848, 855 (4th Cir. 1990); Lewis v. Angelone, 926 F.Supp. 69, 73 (W.D. Va. 1996). Because

  Townsend and Mannis are non-treating officials, Sublett must show that they either (1) failed

  promptly to provide him with needed medical care; (2) deliberately interfered with his doctors'

  performance; or (3) tacitly authorized or were indifferent to his doctors’ constitutional

  violations. Miltier, 896 F.2d at 854.

         At the time he filed the grievances, Sublett had already met with physicians nearly

  twenty times and been prescribed various pain medications throughout the previous three

  years. When Townsend received Sublett’s grievance, she promptly placed him on the “doctor’s

  list” for medical attention and Sublett was seen by Dr. Mullins approximately one week later.

  Mannis also addressed Sublett’s appeal within the required time frame and based his denial of

  the grievance on the medical assessment generated by Sublett’s most recent medical

  appointment.

         Sublett’s allegations, construed in the light most favorable to him, do not establish that

  these administrators failed to offer him access to necessary medical care or deliberately

  interfered with the physicians’ treatment recommendations. Likewise, as discussed above, the

  physicians did not commit any constitutional violations, meaning Sublett cannot show that the

  administrative defendants tacitly authorized or were indifferent to his doctors’ constitutional




                                                16
Case 7:19-cv-00391-MFU-RSB Document 51 Filed 07/08/20 Page 17 of 19 Pageid#: 256




  violations. Id. See also George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007) (“Ruling against a

  prisoner on an administrative complaint does not cause or contribute to the violation.”)

         Finally, to the extent Sublett is arguing that Townsend or Mannis are liable in their roles

  as supervisors, they do not have the requisite personal involvement for a § 1983 constitutional

  claim to stand against them. An independent theory of supervisory liability under § 1983 may

  be established if a plaintiff shows the following:

         (1) that the supervisor had actual or constructive knowledge that his subordinate
         was engaged in conduct that posed a pervasive and unreasonable risk of
         constitutional injury to citizens like the plaintiff; (2) that the supervisor’s
         response to that knowledge was so inadequate as to show deliberate indifference
         to or tacit authorization of the alleged offensive practices; and (3) that there was
         an affirmative causal link between the supervisor’s inaction and the particular
         constitutional injury suffered by the plaintiff.

  Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994) (internal citations and quotations omitted).

  Sublett’s claims do not establish supervisory liability because there is no evidence in his case

  that a subordinate engaged in conduct that posed a pervasive and unreasonable risk of

  constitutional injury to citizens like Sublett.

         For all of these reasons, Sublett’s causes of action against Townsend and Mannis are

  DISMISSED.

         E. Request for Injunctive Relief

         Sublett asks the court to issue an injunction ordering Dr. Amonette or his agents to

  arrange for Sublett to have an MRI, corrective surgery, and follow-up treatment by a medical

  practitioner with expertise in the treatment of lower back issues. However, “[i]t is well-

  established that absent the most extraordinary circumstances, federal courts are not to

  immerse themselves in the management of state prisons or substitute their judgment for that


                                                    17
Case 7:19-cv-00391-MFU-RSB Document 51 Filed 07/08/20 Page 18 of 19 Pageid#: 257




  of the trained penological authorities charged with the administration of such facilities.” Taylor

  v. Freeman, 34 F.3d 266, 268 (4th Cir. 1994). A mandatory injunction is warranted in only the

  most extraordinary circumstances and should not be issued unless the facts and law clearly

  favor the moving party. Id. at 270 n. 2.

         Although Sublett believes that he needs an MRI to determine whether he is a candidate

  for surgery to relieve his back pain, he has submitted no evidence showing that he will suffer

  irreparable harm without the test or the surgery. See Zuniga v. University Health System, 71

  F. App’x 293, 293-294 (5th Cir. 2003) (per curiam) (affirming denial of preliminary injunction

  where inmate submitted no medical opinion showing that he would suffer irreparable harm if

  he were not given orthopedic shoes). Under these circumstances, the court declines to order

  Dr. Amonette or any other defendant to take a particular action with regard to the treatment

  of Sublett’s back ailment. See Bowring, 551 F.2d at 47-48 (“The right to treatment is, of course,

  limited to that which may be provided upon a reasonable cost and time basis and the essential

  test is one of medical necessity and not simply that which may be considered merely

  desirable.”); Lewis v. North Carolina Department of Public Safety, No. 1:15-cv-284-FDW,

  2018 WL 310142, *6 (W.D.N.C. 2018) (noting that a plaintiff is not entitled to a particular

  course of medical treatment or the treatment of his choice.)

         As discussed above, the cause of Sublett’s back pain has been diagnosed with X-rays

  and a CT scan, and he has been prescribed medication and other modalities for pain relief.

  Although the court is sympathetic to the pain Sublett experiences, he has not overcome the

  heavy burden of establishing that injunctive relief in the form of a particular test or treatment

  is warranted. Accordingly, his request for injunctive relief is DENIED.


                                                 18
Case 7:19-cv-00391-MFU-RSB Document 51 Filed 07/08/20 Page 19 of 19 Pageid#: 258




          F. Conclusion

          Based on the foregoing, the court GRANTS defendants Drs. Smith and Mullin’s

  motion for summary judgment, ECF No. 31, and GRANTS defendants Townsend, Mannis,

  and Dr. Amonette’s motion to dismiss, ECF No. 37. Sublett’s complaint is DISMISSED in

  its entirety.

          An appropriate order will be entered.

                                             Entered: July 7, 2020
                                                                Mike Urbanski
                                                                cn=Mike Urbanski, o=US Courts,
                                                                ou=Western District of Virginia,
                                                                email=mikeu@vawd.uscourts.go
                                                                v, c=US
                                                                2020.07.07 17:12:22 -04'00'

                                             Michael F. Urbanski
                                             Chief United States District Judge




                                                  19
